Citation Nr: 0806871	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  93-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $12,620.00, to include the issue of 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from April 1941 to April 1943.  He died in 
January 1977.

This matter came before the Board of Veterans' 
Appeals(hereinafter Board) on appeal from a July 1992 
decision by the Committee on Waivers and Compromises 
(Committee) at the San Juan, Puerto Rico Regional Office 
(RO), which denied the appellant's request for waiver of the 
recovery of an overpayment of improved
death pension benefits, in the calculated amount of $12,620.  
The appellant, accompanied by her representative, appeared 
and offered testimony before a member of the Committee in 
August 1992.  A transcript of the hearing is of record and 
has been reviewed.  

Pursuant to a Board remand, this case was developed on the 
matter of whether the overpayment of death benefits was a 
valid debt.  The claim was denied and following a notice of 
disagreement, a statement of the case was issued in March 
2003.  The veteran did not file an appeal and the matter is 
not currently before the Board.  See 38 C.F.R. § 20.200 
(2007) (An appeal consists of a timely filed notice of 
disagreement and after a statement of the case is issued, a 
timely filed substantive appeal.)  

This claim was remanded by the Board in November 1994, August 
2000, and July 2003 for further development.  



FINDINGS OF FACT

1.  The amount of overpaid death pension benefits is $12,620.

2.  The appellant was at fault in the creation of the 
overpayment of death pension benefits because despite the 
notice provided to her, she did not promptly report the 
receipt of wages to the VA.

3.  The VA was not at fault in the creation of the 
overpayment of the death pension benefits.

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled, based on her 
income.

5.  Collection of that indebtedness would not defeat the 
purpose of the death pension benefit program, or otherwise be 
inequitable. 


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits, in the 
amount of $12,620, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 1.963, 1.965 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
However, the Court has held that the notice and duty-to- 
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 16 
Vet. App. 132 (2002).

Regardless, in this case, the appellant has been afforded 
opportunities to present information and/or evidence in 
support of the claim, has been furnished the reasons and 
bases for the denial of her claim, and has been afforded 
opportunities to respond.  The Board finds that these actions 
satisfy any duties to notify and assist owed the appellant in 
the development of this claim.  Hence, the claim is ready to 
be considered on the merits.

The record reflects that the veteran died in January 1977.  
The appellant was subsequently awarded death pension benefits 
based solely upon the income of her helpless child.  The 
overpayment in question was created after it was discovered 
in May 1992 that the appellant had failed to promptly notify 
the Department of Veterans Affairs (VA) that she was employed 
and receiving wages since January 1989.  

According to a February 1990 Eligibility Verification Report 
(EVR), the appellant's income consisted solely of the 
benefits received from the Social Security Administration 
(SSA) on behalf of her dependent child.  

In an April 1990 letter, the appellant was informed that she 
was approved for continued entitlement to pension based on 
income reported on her EVR, submitted in February 1990.

According to a February 1991 EVR, the appellant's income 
consisted solely of the benefits received from the SSA on 
behalf of her dependent child.  

In a March 1991 letter, the appellant was informed that she 
was approved for continued entitlement to pension based on 
income reported on her EVR, submitted in February 1991.

In a November 1991 letter, VA advised the appellant to 
promptly notify VA of any income change.

According to a February 1992 EVR, the appellant's income 
consisted solely of the benefits received from the SSA on 
behalf of her dependent child.  

In a February 1992 letter, the appellant was informed that 
she was approved for continued entitlement to pension based 
on income reported on her EVR submitted, in February 1992.

According to a May 1992 letter, VA had received confirmation 
that the appellant had been receiving income since January 
1989, and such income had not been reported to VA.  Thus, VA 
proposed to terminate the appellant's benefits based on 
earnings, not previously reported.

In May 1992, the appellant informed the VA that her only 
income in 1989 consisted of her child's SSA benefits and 
"ELA Retirement" benefits.

In June 1992, action was taken to retroactively terminate the 
appellant's award, effective February 1, 1989, based upon 
excessive income, resulting in an overpayment of $12,620.  
The appellant subsequently requested a waiver of overpayment.

In a July 1992 decision, the Committee denied the appellant's 
request for a waiver of recovery of an overpayment of death 
pension benefits, on the grounds that it would not be against 
equity and good conscience to require repayment.  The 
appellant subsequently perfected an appeal.

The appellant contends that she was not at fault in the 
creation of the overpayment at issue.  She maintains that she 
did not report her income from the local government, because 
she thought that the only income that had to be reported was 
that earned from Federal Government sources.  At the hearing 
before the Committee in August 1992, the appellant testified 
that she does not read or understand English; therefore she 
did not fully understand what needed to be reported on the VA 
forms.  The representative argued that this type of
misunderstanding occurs; thus, a holding of "bad faith" on 
the part of the appellant is extremely harsh in this case.  
The representative further argued that recovery of the debt 
would cause the appellant to suffer undue financial hardship.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 
1.965(b) (2007).  

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  All listed elements of equity and good 
conscience must be considered in a waiver decision.  See 
Ridings v. Brown, 6 Vet. App. 544 (1994).

Here, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  Clearly, the appellant was in the best position to 
know whether she was receiving additional income or not.  

It is the responsibility of a pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2007).

The Board notes that the Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
federal statues and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 
(1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance."  Id. at 385, Morris (John) v. 
Derwinski, 1 Vet. App. 260, 265 (1991).

The Board finds that the appellant's failure to report her 
income to VA was the direct cause of the overpayment.  The 
evidence demonstrates that the appellant had notice of her 
obligation to accurately report to VA her income from all 
sources, but failed to do so.  This conclusion is based on 
the notification she received in a November 1991 letter which 
reminder her to furnish prompt notification of any income 
change.  Her failure to report her receipt of income was the 
direct cause of the overpayment of VA benefits, and could be 
for no other purpose than to gain unfair advantage in her 
dealings with the VA.  She was successful in this respect as 
evidenced by the ensuing overpayment.  

The appellant was at fault in that she was notified of her 
responsibility to inform VA of any additional income, from 
any source, and she did not do so.  There is no evidence that 
the overpayment was the fault of VA in any degree.  VA has 
absorbed a loss in this transaction.  Since the appellant 
created the circumstances leading to the overpayment in the 
first place, she should bear the burden of its repayment.

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the appellant was paid death pension 
benefits based on her reported lack of income for herself, in 
addition to the income on behalf of her dependent child's 
income.  

The appellant would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the appellant, as she was erroneously paid 
death pension benefits to which she was not entitled.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  Even considering the medical expenses reported by 
the appellant, her annual income from February 1989 to June 
1992 still exceeded the maximum annual benefit for a widow 
and one dependent, even after deducting both her child's 
income and the reported medical expenses (see March 2003 
supplemental statement of the case).  Thus, the Board 
concludes that requiring the appellant to adhere to a 
repayment schedule to reimburse the government would not 
deprive the appellant or her family of basic necessities.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. 
§5107(b) (West 2002 & Supp. 2007).  The degree of financial 
hardship is not shown to be severe, the overpayment is the 
fault of the appellant and not the fault of VA, and the 
appellant would be unjustly enriched if she were allowed to 
keep death pension 
benefits to which she was not entitled.  In essence, the 
elements of equity and good conscience are not in the 
appellant's favor.


ORDER

Entitlement to waiver of recovery of overpayment of VA death 
pension benefits in the amount of $12,620.00 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


